    Case 5:19-cv-02252-PA-SP Document 39 Filed 07/12/21 Page 1 of 1 Page ID #:644

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES - GENERAL
  Case No.        CV 19-02252 PA (SPx)                                       Date   July 12, 2021
  Title           Chansue Kang v. P.F. Chang’s China Bistro, Inc.



 Present: The Honorable        PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
            K. Sali-Suleyman                                None                              N/A
                Deputy Clerk                            Court Reporter                     Tape No.
          Attorneys Present for Plaintiffs: None               Attorneys Present for Defendants: None
 Proceedings:               IN CHAMBERS—ORDER STRIKING CLASS CLAIMS

       Plaintiff Chansue Kang (“Plaintiff”) filed this putative class action in state court on October
23, 2019. Defendant P.F. Chang’s Bistro (“Defendant”) removed this case to this Court on
November 25, 2019. (Dkt. No. 1.) The parties submitted their Federal Rule of Civil Procedure
26(f) Report on April 5, 2021. (Dkt. No. 35.) After reviewing the Rule 26(f) Report, the Court,
on April 6, 2020, issued a Civil Trial Scheduling Order and set a deadline for Plaintiff to file their
Motion for Class Certification, if any, by Monday, July 5, 2021. (Dkt. No. 37 (“Plaintiff’s Motion
for Class Certification, if any, must be filed by no later than Monday July 5, 2021”) (emphasis in
original)). Plaintiff did not file a Motion for Class Certification by the deadline set in the Court’s
April 6, 2020 Minute Order.

        Because Plaintiff failed to comply with the Court’s Order, the Court strikes the class
allegations in Plaintiff’s Complaint. See, e.g. Burkhalter v. Montgomery Ward & Co, 676 F.2d
291, 294 (8th Cir. 1982) (affirming district court’s striking of class allegations because of
plaintiff’s failure to comply with court order setting deadline for filing of motion for class
certification); Ayer v. Frontier Communications Corp., No. CV 16-1946 PA (DTBx), 2017 WL
8116437, at *3 (C.D. Cal. July 6, 2017) (“A court may strike class allegations for failure to file a
timely motion for class certification.”).

          IT IS SO ORDERED.




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                 Page 1 of 1
